Case 1:17-cr-00244-JPH-MJD Document 47 Filed 12/07/20 Page 1 of 2 PageID #: 142




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
                         Plaintiff,        )
                                           )
                    v.                     )   No. 1:17-cr-00244-JPH-MJD
                                           )
CHARLES BRANT EVANS,                       ) -01
                                           )
                         Defendant.        )



           ORDER ADOPTING REPORT AND RECOMMENDATION

      Magistrate Judge Paul R. Cherry has entered a Report and

Recommendation, dkt. 44, recommending that the Court revoke Mr. Evans'

supervised release and sentence him to four months with five years'

supervised release to follow. The parties have had the opportunity to object

but have not done so. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1). The

Court has considered and now ADOPTS the Report and Recommendation

and all findings therein, dkt. [44]. The Court now ORDERS that Charles

Evans' supervised release is therefore REVOKED, dkt. [36], and Mr. Evans is

sentenced to the custody of the Attorney General or his designee for

imprisonment of four months with five years' supervised release to follow.

SO ORDERED.

Date: 12/7/2020
Case 1:17-cr-00244-JPH-MJD Document 47 Filed 12/07/20 Page 2 of 2 PageID #: 143




Distribution:

All ECF-registered counsel of record

United States Probation Office

United States Marshal




                                       2
